939 So.2d 1060 (2006)
CARL PUIATTI, Appellant(s)
v.
STATE OF FLORIDA, Appellee(s).
Case No. SC05-1877.
Supreme Court of Florida.
September 11, 2006.
This case is before the Court on a successive motion for postconviction relief. We affirm the trial court's order.
Puiatti first asserts a retroactive change in the law governing claims of ineffective assistance of penalty phase counsel. We reject his argument that Rompilla v. Beard, 125 S.Ct. 2456 (2005), and Wiggins v. Smith, 529 U.S. 510 (2003), are retroactive under the criteria of Witt v. State, 387 So. 2d 922 (Fla. 1980). Rompilla and Wiggins merely applied the test for evaluating claims of ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668 (Fla. 1984), to the facts of each case. Thus, neither Rompilla nor Wiggins are changes in the law as contemplated by Witt.
Puattii next asserts that mental health evidence discovered during postconviction proceedings demonstrates that he received ineffective assistance of counsel during the penalty phase. Whether viewed as a renewed claim of ineffective assistance of trial counsel during the penalty phase or as a claim of newly discovered evidence, this claim is barred in successive postconviction proceedings.
Therefore, the order denying Puiatti's successive motion for postconviction relief is affirmed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, CANTERO and BELL, JJ., concur.
QUINCE, J., recused.